                  Case 2:18-cr-00459-CW Document 15 Filed 12/11/18 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF UTAH, CENTRAL DIVISION



 UNITED STATES OF AMERICA,                               ORDER OF FORFEITURE

                             Plaintiff,
                                                         Case No. 2:18CR00459 CW
             vs.

 SOLOMON TAUTEOLI, aka “Kioa”,                           Judge Clark Waddoups

                             Defendant.


             IT IS HEREBY ORDERED that:

             1.      As a result of a plea of guilty to Felon in Possession of Firearm and Ammunition

(Count I of the Indictment) for which the government sought forfeiture pursuant to 18 U.S.C. §

924(d)(1) and 28 U.S.C. § 2461(c), the defendant Solomon Tauteoli, shall forfeit to the United

States all property, real or personal, that is derived from, used, or intended to be used in violation

of 18 U.S.C. § 922(g)(1), including but not limited to:

             •       Bryco Arms 58 Pistol CAL: 380 SN: 1016076

             •       12 Rounds Fiocchi Ammunition CAL: 380

             2.      The Court has determined, based on the guilty plea to Felon in Possession of

Firearm and Ammunition, that: the above-identified property is subject to forfeiture, the

defendant had an interest in the property, and the government has established the requisite nexus

between such property and such offense;



                                                 Page 1 of 3
(Tauteoli)
                  Case 2:18-cr-00459-CW Document 15 Filed 12/11/18 Page 2 of 3



             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

             3.      Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), and Rule 32.2(b)(1),

Federal Rules of Criminal Procedure, the above identified-property is hereby forfeited to the

United States.

             4.      Upon the entry of this Order, in accordance with Fed. R. Crim. P. 32.2(b)(3), the

Attorney General (or a designee) is authorized to seize the properties and conduct any discovery

proper in identifying, locating, or disposing of the property subject to forfeiture.

             5.      Upon entry of this Order the Attorney General or its designee is authorized to

commence any applicable proceeding to comply with statutes governing third party interests,

including giving notice of this Order.

             6.      The United States shall publish notice of this Order on the Government’s internet

website, www.forfeiture.gov. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the subject property.

             7.      Any person, other than the above-named defendant, asserting a legal interest in

the subject property may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the Court for a hearing without a jury to adjudicate the validity of

his alleged interest in the subject property, and amendment of the order of forfeiture pursuant to

21 U.S.C. § 853.

             8.      Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Order of Forfeiture shall become

final as to the defendant at the time of sentencing and shall be made part of the sentence and

included in the judgment. If no third party files a timely claim, this Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).


                                                  Page 2 of 3
(Tauteoli)
                  Case 2:18-cr-00459-CW Document 15 Filed 12/11/18 Page 3 of 3



             9.      Any petition filed by a third party asserting an interest in the subject property

shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent

of the petitioner’s right, title, or interest in the subject property, the time and circumstances of the

petitioner’s acquisition of the right, title, or interest in the property, any additional facts

supporting the petitioner’s claims, and the relief sought.

             10.     After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A),

and before a hearing on the petition, discovery may be conducted in accordance with the Federal

Rules of Civil Procedure upon a showing that such discovery is necessary or desirable to resolve

factual issues.

             11.     The United States shall have clear title to the subject property following the

Court’s disposition of all third-party interests, or, if no petitions are filed, following the

expiration of the period provided in 21 U.S.C. § 853 which is incorporated by 18 U.S.C. §

982(b), for the filing of third party petitions.

             12.     The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

             Dated this 10th day of December, 2018.

                                                    BY THE COURT:



                                                    ___________________________
                                                    CLARK WADDOUPS
                                                    United States District Court Judge




                                                   Page 3 of 3
(Tauteoli)
